Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US 16/094,011 filed on 10/16/2018 which is a 371 of PCT/US2017/028266 filed on 04/19/2017 which claims US priority benefit of US Provisional 62/324,485 filed on 04/19/2016.
	The Applicants’ Amendment to the Claims filed on 07/28/2021 is entered.
	Claims 1-27 are pending.
Election/Restrictions
Applicant’s election without traverse of the species of “a class 2 CRISPR nuclease and expression construct encoding an anti-apoptosis protein” and “Bcl-2” in the reply filed on 07/28/2021 is acknowledged.
Claims 1-27 are under examination and are examined to the extent they read on the elected species.
Drawings
The drawings are objected to because the Figure 6C is missing from the Drawings filed on 07/02/2020.  Figure 6C is present in the Drawings filed on 10/16/2018 and the Figure legend for Fig6C is present in the instant Specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Nucleotide and/or Amino Acid Sequence Disclosures
	Please see attached Notice to Comply.  Briefly, note that the Sequence Listing filed on 10/16/2018 was originally filed as a PDF (Doc Code SEQLIST).  As such, submission of a statement is required that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.  Also, note that an incorporation by reference statement for sequence compliance should be in bytes rather than kb.	
Specification
The disclosure is objected to because of the following informalities:
The use of the term “GBLOCKS®” [para 48], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology.  The Specification should be reviewed for other incidences where trade name or trademarks are present but are not accompanied by the generic terminology (e.g., see paragraphs [55-56}   Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  In line 1, amend the term “encloses” to “encodes”.  Appropriate correction is required.
Claims 7-10 are objected to because of the following informalities:  Claims 7-10 are limited to Cas9 because they depend upon claim 6 which depends on claim 4 which depends on claim 1 which recites an expression construct encoding a Cas9 nuclease.  Claims 7-10 should be amended to be commensurate with Cas9.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  The term “and” is missing at the end of line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the programmable DNA nuclease" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because neither of claims 4 or claim 1 upon which claim 6 depends recites "a programmable DNA nuclease".  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 6 fails to further limit claim 4 upon which it depends because claim 4 is already limited to a Cas9 as the type of programmable DNA nuclease.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-12, and 14-19 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4-12, and 14-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 4-12, and 14-19 are directed to genetically modified stem cells which include human stem cells (for example, claim 18) and which encompass cells in vivo (for example, claim 14).  Note the claim 14 is being interpreted to have intended to depend from claim 4.  Note that an in vivo cell encompasses a cell within an organism.  Thus, claims 4-12, and 14-19 encompass cells within a human organism.  A cell or cells within a human organism is being interpreted as meeting the language “as being 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0333377 to Scharenberg et al (with US priority to US Provisional 62/161,104 filed on 05/13/2015) in view of Kawamura et al (Nature 2009, Vol 460 (7259) pages 1140-1144 (IDS reference), and further in view of Cheng et al (JBC vol 276, No. 46, November 16, 2001: pages 43320-43327).  Note that the ‘104 Provisional qualifies as prior art because at least one claim of the Scharenberg et al PGPUB US2016/0333377 is supported in their ‘104 Provisional, specifically see claim 1 of the ‘377 PGPub compared with claim 1 of the ‘’104 Provisional and because the limitations cited in the rejection are supported in the ‘104 Provisional.
[MPEP 2139.03] In addition, a reference (i.e., a U.S. patent, published U.S. patent application, or WIPO publication) is entitled to the benefit of the filing date of a provisional application only if at least one of the claims in the reference is supported by the written description of the provisional application in compliance with pre-AIA  35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a). See Dynamic Drinkware, LLC, v. National Graphics, Inc., 800 F.3d 1375, 116 USPQ2d 1045 (Fed. Cir. 2015) and Amgen v. Sanofi, 872 F.3d 1367, 1380 (Fed. Cir. 2017).

Regarding independent claim 1,Scharenberg et al disclose expression constructs encoding CRISPR Cas9 nuclease and methods for enhancing expression of CRISPR gene editing in primary cells (e.g., ‘104 Provisional: para 0001).  Scharenberg et al discloses an expression construct encoding a Cas9 nuclease and a mutant protein involved in DNA repair which lowers the high toxicity due to lack of repair of DNA breaks (e.g., ‘104 Provisional: para 0003).  For example, in para 0003, Scharenberg et al recites:
Co-expression of Cas9 with E4ORF6/E1B55K-H373A results in sufficient relief of the post entry restriction on AAV expression while maintaining intact DNA repair. This allows for a substantial improvement in Cas9-

Regarding independent claim 5, Scharenberg et al discloses a genetically modified stem cell, comprising an expression construct encoding a Cas9 nuclease and a mutated protein involved in DNA repair which lowers the high toxicity due to lack of repair of DNA breaks ((‘104 Prov: para 0003; 0005).   
Regarding claim 2, Scharenberg et al discloses that the expression construct encoding a Cas9 nuclease further encodes a single guide RNA (sgRNA) complementary to a target nucleic acid sequence (‘104 Prov: para 0151, line 1).
Regarding claim 3, Scharenberg et al discloses that the expression construct encoding a Cas9 nuclease further encodes a plurality of sgRNAs complementary to a plurality of target nucleic acid sequences (‘104 Prov: para 0151).
Regarding claim 4, Scharenberg et al discloses a genetically modified stem cell comprising an expression construct encoding a Cas9 nuclease (‘104 Prov: para 0005, 0007, line 12).
Regarding claim 6, Scharenberg et al discloses Cas9 which is a type of a type of a class 2 CRISPR nuclease (‘104 Prov: para 0001).
Regarding claim 7, Scharenberg et al discloses Cas9 (‘104 Prov: para 0001).
Regarding claim 8, Scharenberg et al discloses Cas9 (‘104 Prov: para 0001), wherein the Cas9 nuclease has wild-type enzymatic activity, is a nickase, or is a nuclease-null Cas9 fused to a nuclease domain (‘104 Prov: para 0144).
Regarding claim 9, Scharenberg et al discloses genetically modified stem cell comprising an expression construct encoding a Cas9 CRISPR enzyme and a nucleic ‘104 Prov: para 0151, line 1).
Regarding claim 10, Scharenberg et al discloses that the expression construct encoding the Cas9 (CRISPR enzyme) and a nucleic acid encoding the first sgRNA may be present in separate expression constructs (e.g., (‘104 Prov: ref claim 1 recites the CRISPR guide RNA is present in a vector and reference claim 50 recites that the sequence encoding the Cas9 is present in a vector but does not explicitly state the sequence encoding the Cas9 is present in the same vector).  
Regarding claim 11, Scharenberg et al discloses genetically modified stem cell further comprising a first single guide RNA (sgRNA) complementary to a first target nucleic acid sequence of the stem cell genome (‘104 Prov: para 0005, lines 1-12, para 0051, lines 6-7, which states that by delivering the Cas9 protein and “appropriate guide RNAs into a cell, the organism’s genome can be cut at any desired location”).
Regarding claim 12, Scharenberg et al discloses genetically modified stem cell of claim 4, further comprising a plurality of sgRNAs, wherein each of the plurality of ssRNAs is complementary to a target nucleic acid sequence of the stem cell genome (‘104 Prov: para 0051, lines 6-7, which states that by delivering the Cas9 protein and “appropriate guide RNAs into a cell, the organism’s genome can be cut at any desired location”).
Regarding claim 13, Scharenberg et al discloses genetically modified stem cells which is in vitro (‘104 Prov: para 0085: lines 5-6 “[the] polypeptides and polynucleotides described herein can be delivered into cultured cells in vitro…”). For purpose of applying prior art, claim 13 is interpreted to depend from claim 4.
14, Scharenberg et al discloses genetically modified stem cell of claim 1, which is in vivo (‘104 Prov: para 0090 which states: “[c]ells manufactured by the systems of methods provided herein can be administered directly to a patient for targeted cleavage of a DNA sequence and for therapeutic and prophylactic applications”).    As noted above in the 112(b) rejection, for purpose of applying prior art, claim 14 is interpreted to depend from claim 4.
Regarding claim 15, Scharenberg et al discloses genetically modified stem cell which is an embryonic stem cell (ESC) (‘104 Prov: para 0087, line 6).
Regarding claim 16, Scharenberg et al discloses the genetically modified stem cell may be an inducible pluripotent stem cell (iPSC) (‘104 Prov: para 0087, line 7).  Note that an iPSC is a type of somatic stem cell.
Regarding claim 17, Scharenberg et al discloses the genetically modified stem may be an inducible pluripotent stem cell (iPSC) (‘104 Prov: para 0087, line 7).
Regarding claim 18, Scharenberg et al discloses the genetically modified stem cell may be a human stem cell (‘104 Prov: para 0005, lines 9-11).
Regarding claim 19, Scharenberg et al discloses a population of genetically modified stem cells according to claim 4.  (‘104 Prov: para 0087, line 6; para 0051, lines 8-9 “to use CRISPR to build RNA-guided gene drives capable of altering the genomes of entire populations”; para 0076, line 4).
Regarding claim 20, Scharenberg et al discloses a method of making a genetically modified stem cell, comprising providing to a stem cell an expression construct encoding a Cas9 nuclease and a mutated protein involved in DNA repair ‘104 Prov: para 0005, 0007, line 12).
Regarding claim 21, Scharenberg et al discloses a method of improving efficiency of targeting in a stem cell, comprising expressing Cas9 and a mutated protein involved in DNA repair which lowers the high toxicity due to lack of repair of DNA breaks a genetically modified stem cell, providing the stem cell with a first single guide RNA (sgRNA) complementary to a first target nucleic acid sequence of the stem cell genome, wherein efficiency of targeting of the Cas9 nuclease to the first target nucleic acid sequence is increased relative to Cas9 nuclease targeting without overexpression of a mutated protein involved in DNA repair.  (e.g., ‘104 Provisional: para 0003).  For example, in para 0003, Scharenberg et al recites:
Co-expression of Cas9 with E4ORF6/E1B55K-H373A results in sufficient relief of the post entry restriction on AAV expression while maintaining intact DNA repair. This allows for a substantial improvement in Cas9-mediated gene editing efficiency with minimal toxicity when an AAV vector is used to express the guide RNA’s necessary for Cas9 targeting.

Regarding claim 24, Scharenberg et al discloses the stem cell may be an embryonic stem cell (ESC) (‘104 Prov: para 0087, line 6).
Regarding claim 25, Scharenberg et al discloses the stem cell may be an inducible pluripotent stem cell (‘104 Prov: para 0087, line 7).   Note that an iPSC is a type of somatic stem cell.
Regarding claim 26, Scharenberg et al discloses the somatic stem cell may be an inducible pluripotent stem cell (‘104 Prov: para 0087, line 7).
Regarding claim 27, Scharenberg et al discloses the stem cell may be a human stem cell (‘104 Prov: para 0005, lines 9-11).
 Scharenberg et al differs from the instant claims because while it discloses an expression construct encoding a Cas9 nuclease and a mutated protein involved in DNA repair which lowers the high toxicity due to lack of repair of DNA breaks it does not disclose that the expression construct encoding Cas9 also encodes Bcl-2.
Kawamura discloses that overexpression of Bcl-2 suppresses apoptosis and increases reprogramming efficiency of somatic cells into induced pluripotent cells (IPSCs) (e.g., Kawamura, page 3).  Further, Cheng et al disclose that Bcl-2 protects  neural progenitor cells from apoptosis (e.g. abstract).   Cheng et al disclose activation of p38 MAP kinase and caspase-3 are involved in cell death from apoptosis (e.g. abstract).  Cheng et al disclose that Bcl-2 is an anti-apoptotic protein that suppressed activation of p38 MAP kinase (e.g. abstract).  Further, Cheng et al disclose that inhibition of p38 MAP kinase abolished nitric oxide induced cell death and activation of caspase-3 (e.g. abstract).  Thus, Cheng et al disclose that Bcl-2 is a type of inhibitor of p38 MAP kinase and caspase.
In paragraph 0062, Scharenberg et al disclose that their invention couples DNA breaks created by endonucleases (i.e., Cas9) with end-processing enzymes, “which can improve the rates of targeted disruption in a variety of cell types and species, without associated toxicity to the host”.  Scharenberg et al further state that this is important because double-strand breaks trigger cell cycle checkpoints to arrest division until the break has been resolved, and that cells may arrest indefinitely, leading to apoptosis.
Regarding claim 22, Cheng et al discloses that contacting a stem cell with a caspase inhibitor may inhibits apoptosis (e.g., abstract).  As evidenced by Cheng et al, the Bcl-2 protein is an anti-apoptotic protein which may be interpreted as a type of caspase inhibitor.
23, Cheng et al discloses that contacting the stem cell with a p38 MAP kinase inhibitor may inhibit apoptosis (e.g., abstract).  As evidenced by Cheng et al, the Bcl-2 protein is an anti-apoptotic protein which may be interpreted as a type of caspase inhibitor.
The level of skill in the art was high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art having the cited references before the effective filing date would have been motivated to include a Bcl-2 apoptotic protein (which also meets the limitation of claims 22 and 23 as an inhibitor of caspase and inhibitor of p38 MAP kinase) in the Cas9 expression construct of Scharenberg et al to reduce apoptosis in the stem cells of interest for the rationale of inhibiting apoptosis and thus improving Cas9 targeting efficiency in targeting the cell genomic DNA.
It would have been obvious to include a Bcl-2 apoptotic protein because in paragraph 0062, Scharenberg et al disclose that their invention couples DNA breaks created by endonucleases (i.e., Cas9) with end-processing enzymes, “which can improve the rates of targeted disruption in a variety of cell types and species, without associated toxicity to the host”.  Scharenberg et al further state that this is important because double-strand breaks trigger cell cycle checkpoints to arrest division until the break has been resolved, and that cells may arrest indefinitely, leading to apoptosis.
In view of the high skill level in the art, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to include a Bcl-2 anti-apoptotic protein with the Cas9 expression constructs of Scharenberg et al to arrive at the presently claimed invention.
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658